Name: Political and Security Committee Decision EUPOL COPPS/1/2007 of 30 October 2007 concerning the extension of the mandate of the Head of Mission/Police Commissioner of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  cooperation policy;  European construction;  Asia and Oceania
 Date Published: 2007-11-16

 16.11.2007 EN Official Journal of the European Union L 298/22 POLITICAL AND SECURITY COMMITTEE DECISION EUPOL COPPS/1/2007 of 30 October 2007 concerning the extension of the mandate of the Head of Mission/Police Commissioner of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (2007/737/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 25 thereof, Having regard to Council Joint Action 2005/797/CFSP of 14 November 2005 on the European Union Police Mission for the Palestinian Territories (1), and in particular Article 11(2) thereof, Whereas: (1) Article 11(2) of Joint Action 2005/797/CFSP provides that the Council authorises the Political and Security Committee (PSC) to take the relevant decisions in accordance with Article 25 of the Treaty, including the decision to amend the chain of command, upon a proposal by the Secretary General/High Representative. (2) On 21 November 2006, upon a proposal by the Secretary General/High Representative, the PSC appointed by its Decision 2006/853/CFSP (2) Mr Colin SMITH as Head of Mission/Police Commissioner of EUPOL COPPS until 31 December 2007. (3) On 18 October 2007 the Secretary General/High Representative proposed to the PSC that it extend the mandate of Mr Colin SMITH for an additional year, until 31 December 2008, HAS DECIDED AS FOLLOWS: Article 1 The mandate of Mr Colin SMITH as Head of Mission/Police Commissioner of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) is hereby extended until 31 December 2008. Article 2 This Decision shall take effect on the day of its adoption. It shall apply until 31 December 2008. Done at Brussels, 30 October 2007. For the Political and Security Committee The President C. DURRANT PAIS (1) OJ L 300, 17.11.2005, p. 65. (2) OJ L 331, 29.11.2006, p. 21.